Hiscock, J.
The facts are substantially the same in this case as in that of Palmer v. City of Syracuse, 26 Mise. Rep. 561. The only material difference in the facts is that the taxes of plaintiff’s intestate were paid by his agent, the plaintiff Britton, some considerable time later than the payment in the Palmer case, and Mr. Brit-ton swears that he believed the assessment to be a valid one.
The difference in time of payment is not material because at the time the assessment in this case was paid there was no possibility or threat of resort to actual distress and sale of the property of the assessed, and while Mr. Britton, the agent, may not have known or been chargeable with knowledge of the facts which rendered the assessment invalid, this would not be helpful to plaintiffs in this case provided his principal was chargeable with such knowledge.
So far as appears he was in the same situation as the plaintiffs in the Palmer case and is to be charged with the same knowledge.
Judgment is, therefore, ordered in this in favor of defendant, with costs.
Judgment for defendant, with costs.